                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                        MINUTES -GENERAL
  Case No.        SA 19-00694-M                                                 Date     September 10, 2019

  Title           United States v. Veronica Villalobos Ramirez




 Present: The Honorable        Autumn D. Spaeth
                   Deputy Clerk:                                      Court Reporter /Recorder:
                  Kristee Hopkins                                            CourtSmart

            Attorneys)Present for Plaintiffs:                      Attorneys)Present for Defendants:


Proceedings: (In Chambers) Order of Detention after Hearing Held Under 18 U.S.C. § 3148(b)


        Veronica Villalobos Ramirez was designated a material wirness pursuant to 18 U.S.C.
§ 3144  by the Unites States District Court for the Southern District of California on or about May
24, 2016 and released on bond on June 9, 2016. On January 24, 2017, Pretrial Service Agency
filed a Perition for Warrant for Material Witness on Pretrial Release and a no bond Warrant for the
Arrest of a Witness or Material Witness in a Pending Criminal Case was issued by the Southern
District of California on January 26, 2017.

         Ms. Ramirez was arrested pursuant to the Warrant on September 10, 2019 and made her
initial appearance in the United States District Court for the Central District of California. United
States of America requested detention proffering the Perition and recommendarion of Pretrial
Services Agency for detention on the bases that no condition or combination of conditions will
reasonably assure the appearance of the Material Witness as required. Ms. Ramirez, through her
court appointed counsel, submitted on the issue of detention, waived her rights to arrival of process
and to have an idenrity hearing and requested to proceed on all further matters in the Southern
District of California.

       Based on the Petirion, Warrant and recommendation of Pretrial Services Agency, the Court
grants United States of America's request for detention and finds that there is clear and convincing
evidence that no condition or combination of conditions will reasonably assure the appearance of
the Material Witness as required.

      IT IS THEREFORE ORDERED that Ms. Ramirez be detained pending further
proceedings, including a final revocation hearing, in the Southern District of California.


                                                              Initials of Preparer     kYl



CV-90 (10/OS)                                   MINUTES -GENERAL                                     Page 1 of 1
